Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-9, 11, 12, 14, 15, and 17-20 are rejected under 35 U.S.C. 103 as being obvious over Salvo et al., U.S. 6,356,205 in view of in view of Squires et al., U.S. 2003/0056419, and Malki et al., U.S. 2009/0276100. 
	On claim 1, Salvo cites except:  
A system for monitoring a subsurface condition, the system comprising: 
a plurality of sensors in communication with a data collector deployed in a subsurface of a monitored area, each of the plurality of sensors obtaining a plurality of 
a computing device comprising at least one hardware processor (control unit 22) and at least one memory to store executable instructions to cause the computing device to (col. 3, lines 63-67 and col. 4, lines 1-24, programmable logic and programmed general purpose computer): 
receive, from the data collector, the plurality of oxidation potential reduction measurements of the subsurface of the monitored area (see above); 
correlate each of the plurality of oxidation potential reduction measurements to a corresponding color of a color scale associated with a plurality of reduction-oxidation reactions; and 
display, on a display device in communication with the computing device, a user interface comprising a plot of the corresponding colors as a function of depth of the subsurface of the monitored area and the period of time (col. 7, lines 50-53, displays as desired by the user as disclosed in figures 5 and 3).
Regarding the excepted:
a plot of the corresponding colors as a function of depth, as Salvo discloses, figures 1 and 3 discloses ORP trends for different wells. Salvo doesn’t disclose a plot corresponding to colors as a function of depth of the subsurface. 
In the similar art of data acquisition for fishing, Squires, [0139] discloses a GUI displaying a map or other topological features of an area while [0126] discloses monitoring water condition to include depth and the content of water to also included 
It would have been obvious at the time the claimed invention was filed to modify Salvo’s display using the colored display system featured in Malki and using the ORP v. depth data suggested in Squires. 
Squires discloses a known mapping embodiment identifying parameter data at different points along a map. One of ordinary skill in the art, apprised of these known aspects of monitoring ORP and depth using known mapping techniques, would have combined these known techniques to realize the claimed invention. 
On claim 7, Salvo, Squires, and Malki cites except:
The system of claim 1 wherein the plot of the corresponding colors as a function of depth of the subsurface of the monitored area (see the rejection of claim 1 with respect to this aspect of the claimed limitations) and the period of time indicates a metabolic process to deplete contaminants of the subsurface of the monitored area. 
As disclosed in the rejection of claim 1, Salvo, Squires, and Malki includes an embodiment in which a map discloses subsurface indications of oxidation reduction potential conditions in a body of water. None of the references specifically discloses the excepted “metabolic process to deplete contaminants of the subsurface of the monitored area.” However, it would have been obvious at the time the claimed invention was filed to include this feature into the claim limitations. 
The invention is presently monitoring the cited conditions without a process responsive to the depletion of the cited contaminants. Merely adding the step of 
On claim 8, Salvo, Squires, and Malki cites:
The system of claim 1 wherein the instructions further cause the computing device to: select the color scale associated with the plurality of reduction-oxidation reactions based on a type of the plurality of sensors. See the rejection of claim 1 citing Malki regarding the changing of the color to identify regions of a measure parameter. 
On claim 9, Salvo, Squires, and Malki cites:
The system of claim 1 wherein the plurality of sensors further comprise a water-level sensor to obtain water-level measurements of the subsurface of the monitored area over the period of time, the instructions further causing the computing device to: display, on the plot of the corresponding colors, an indication of the water-level measurements as a function of depth of the subsurface of the monitored area and the period of time. See the rejection of claim 1. 
On claim 11, Salvo cites: 
The system of claim 1 wherein the plurality of sensors transmit the plurality of oxidation potential reduction measurements of the subsurface of the monitored area to the data collector over a wired connection (figure 1 and col. 2, lines 54-67 and col. 3, lines 1-15,  “The signals are communicated, for example from well transceiver 17 to the hardwired communication connection, such as, but not limited to, an electrical conductor 16; wireless communication connections, such as, but not limited to, radio signals, satellite communications; and combinations of wireless and hardwired connections”).
 and the data collector transmits the plurality of oxidation potential reduction measurements of the subsurface of the monitored area to the computing device over a wireless connection (col. 4, lines 46-54, The monitoring site 50 communicates with each data collection center 20 through a communication link 30, and may communicate with a plurality of data collection centers 50. The communication link 30 includes, but is not limited to, at least one of a phone modem, network connection, communication, radio communication and other wireless communication systems, cellular communication, satellite communication, web access communication, and Internet access communication, and combinations thereof). 
On claim 12, Salvo, Squires, and Malki cites:
 A method for monitoring subsurface conditions at a pollution site, the method comprising: 
receiving, from a data collector of a sensor array deployed in a subsurface of a monitored area, a plurality of oxidation potential reduction measurements of the subsurface of the monitored area over a period of time, the data collector in communication with a plurality of sensors obtaining the plurality of oxidation potential reduction measurements; 

displaying, on a display device in communication with the computing device, a user interface comprising a plot of the corresponding colors as a function of depth of the subsurface of the monitored area and the period of time. See the rejection of claim 1, which discloses the same subject matter as claim 1 and is rejected for the same reasons. 
On claim 14, Salvo, Squires, and Malki cites: 
The method of claim 12, further comprising: correlating each of the plurality of reduction-oxidation reactions to a presence of contamination in the subsurface of the monitored area. See the rejection of claim 7 which discloses the same subject matter as claim 14 and is rejected for the same reasons. 
On claim 15, Salvo, Squires, and Malki cites: 
The method of claim 14, further comprising: correlating a threshold of the oxidation potential reduction measurements to a reduction-oxidation reaction indicating the presence of contamination in the subsurface of the monitored area. 
See the rejection of claim 7 which discloses the same subject matter as claim 14 and is rejected for the same reasons.
On claim 17, Salvo, Squires, and Malki cites:
The method of claim 12 further comprising: receiving, from a water-level sensor deployed in the subsurface of the monitored area, water-level measurements of the subsurface of the monitored area over the period of time; and displaying, on the plot of 
See the rejection of claim 7 which discloses the same subject matter as claim 17 and is rejected for the same reasons.
On claim 18, Salvo, Squires, and Malki cites:  
A tangible, non-transitory, computer-readable media having software encoded thereon (col. 4, lines 9-20, see the list of memory in this passage), the software (col. 3, lines 28-30, software), when executed by a processor (control 22), operable to: 
receive, from a data collector of a sensor array deployed in a subsurface of a monitored area, a plurality of oxidation potential reduction measurements of the subsurface of the monitored area over a period of time, the data collector in communication with a plurality of sensors obtaining the plurality of oxidation potential reduction measurements; correlate, by a processor of a computing device, each of the plurality oxidation potential reduction measurements to a corresponding color of a color scale associated with a plurality of reduction-oxidation reactions; and 
display, on a display device in communication with the computing device, a user interface comprising a plot of the corresponding colors as a function of depth of the subsurface of the monitored area and the period of time.  See the rejection of claim 1 which discloses the same subject matter as claim 18 and is rejected for the same reasons.
On claim 19, Salvo, Squires, and Malki cites:
The tangible, non-transitory, computer-readable media of claim 18 wherein the plot of the corresponding colors as a function of depth of the subsurface of the 
On claim 20, Salvo, Squires, and Malki cites:
The tangible, non-transitory, computer-readable media of claim 18 wherein the software, when executed by a processor, is further operable to: receive, from a water-level sensor deployed in the subsurface of the monitored area, water-level measurements of the subsurface of the monitored area over the period of time; and display, on the plot of the corresponding colors, an indication of the water-level measurements as a function of depth of the subsurface of the monitored area and the period of time. See the rejection of claim 1 which discloses the same subject matter as claim 20 and is rejected for the same reasons.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being obvious over Salvo et al., U.S. 6,356,205 in view of in view of Squires et al., U.S. 2003/0056419, and Malki et al., U.S. 2009/0276100 and Fleishman, U.S. 2019/0297397. 
On claim 4, Salvo, Squires, and Malki cites except: green
The system of claim 1 wherein the plurality of reduction-oxidation reactions correspond to a presence of contamination in the subsurface of the monitored area. 
As disclosed in the rejection of claim 1, Salvo and Squires discloses ORP levels in subsurface conditions according to depth and time measurements. Neither Salvo nor Squires discloses the feature of associating plurality of reduction-oxidation reactions correspond to a presence of contamination in the subsurface of the monitored area.
wherein said contamination signatures are based on predefined values of at least one of: a free chlorine value, a PH value, a turbidity value, a TSS value, a UV absorption value, an ORP value, a 02 concentration value and a conductivity value.” 
It would have been obvious at the time the claimed invention was filed to include into Salvo, Squires, and Malki, the monitoring aspect of Fleishman such that an ORP value is associated with contamination. 
Fleishman discloses a known teaching of associating contamination with ORP values and one of ordinary skill in the art, apprised of these known associations would have arrived at the claimed embodiment with a reasonable expectation of success.
On claim 5, Salvo, Squires, Malki, and Fleishman cites: 
The system of claim 4 wherein a threshold of the oxidation potential reduction measurements correlates to a reduction-oxidation reaction indicating the presence of contamination in the subsurface of the monitored area.  
See the rejection of claim 4 which discloses the same subject matter as claim 5 and is rejected for the same reasons. 
Allowable Subject Matter
Claims 2, 3, 6, 10, 13, and 16 are objected to but are otherwise allowable if amended into their respective independent claims. These claims are considered allowable for the following reasons: claim 2 includes using “a site-located electrical potential sensor and a reference electrode.” Claim 6 includes “resolve, based on the indicated ebullition of gas through the subsurface of the monitored area, the presence of light nonaqueous phase liquids (LNAPL) in the subsurface.” Claim 10 claims “wherein the plurality of sensors further comprise a barometric sensor to obtain atmospheric pressure measurements of the monitored area over the period of time.” Claim 13 similarly claims the same subject matter as claim 2. Claim 16 similarly claims the same subject matter as claim 6. 
Currently, claims 1 and 12 are rejected over Salvo in view of Squires, and Malki. Each of the above cited claims in item 7 depends from claim 1 or 12. Each of the above claims will require at least an additional reference for rejection, at which point it is believed one of ordinary skill in the art wouldn’t envision embodiments encompassing the claimed inventions through four non-arbitrary references. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        

/NABIL H SYED/Primary Examiner, Art Unit 2683